Citation Nr: 1515673	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  08-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for tinea pedis of both feet and tinea cruris prior to January 28, 2011, and in excess of a 10 percent rating thereafter. 


REPRESENTATION

Appellant represented by:	Alan Watt, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Riley Michel

INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This decision granted service connection for tinea pedis (of the feet) and denied service connection for tinea cruris (of the groin).  The Veteran appealed the initial rating for the feet and the denial of the groin.

During the pendency of his appeal, the Veteran requested that his claims file be transferred to the RO in Indianapolis, Indiana; jurisdiction of this matter is now with the Indianapolis RO. 

Moreover, during the processing of the Board's January 2011 remand, the agency of original jurisdiction (AOJ) issued a March 2012 rating decision that granted service connection for the groin rash (tinea cruris) and combined it with the rating for tinea pedis.  Therefore, the Board finds that the issue before the Board is the newly combined skin disability affecting both the feet and groin.

When this case was most recently before the Board in June 2014, it was remanded to afford the Veteran a videoconference hearing as he testified in July 2010 before a Veterans Law Judge (VLJ) who was no longer employed by the Board; a transcript of the hearing is in the claims file.  The Veteran testified before the undersigned VLJ in February 2015; a transcript of the second hearing is also associated with the Veteran's electronic file, located in Veterans Benefits Management System (VBMS).

This appeal was processed using a physical claims file, Virtual VA, and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The Veteran has changed representatives during the pendency of the appeal.  Initially, he was represented by the Disabled American Veterans.  Subsequently, the Veteran appointed Alan Watt as his representative; he is recognized as the current representative.

A claim for entitlement to special monthly compensation based on the need for aid and attendance was received September 2014 as displayed in VBMS.  The Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue on appeal, the Board finds that a new VA examination is warranted.  To this point, the Veteran testified before the undersigned VLJ that during his most recent VA examination in January 2011, he went in to have his feet examined along with the groin area; however, the VA examiner never examined his groin area.  

The Board finds that a new VA examination is warranted to obtain a more thorough evaluation of the full scope of disability on appeal.

Moreover, the evidence indicates that the Veteran receives ongoing VA medical treatment.  Updated VA treatment records must be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records from February 2011 to the present.  Any negative response must be documented in the claims file and the Veteran notified accordingly. 

2.  Schedule the Veteran for a VA examination (and to the extent possible, during an active phase/flare-up) of his tinea pedis of both feet and tinea cruris of the groin.  Ensure that the claims file and access to the electronic records are made available to the examiner, and the examiner must note his/her review of such. 

The examiner is asked to solicit a history of the skin disorders, including the frequency and extent of any outbreaks, and discuss any and all manifestations of the tinea pedis and tinea cruris.  The examiner should give the extent of the tinea pedis and tinea cruris in square inches or square centimeters and indicate whether the skin disorders are unstable, deep, superficial, poorly nourished with repeated ulceration, tender and/or painful on objective demonstration, and whether the disorders limit the function of, or causes limited motion of the affected part(s). 

The examiner must identify the percent of exposed areas affected and the percent of total body surface affected.  Also, identify whether systemic therapy such as corticosteroids or other immune-suppressive drugs were required during the past 12-month period: (1) constantly or near constantly, (2) for a total of six weeks or more, but not constantly, or (3) for a total duration of less than six weeks; or whether no more than topical therapy was required during the past 12-month period.  The examiner should describe the frequency, nature and extent of any itching, exfoliation, exudation, lesions, or disfigurement that is shown.  

3.  After the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

